875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James H. JONES, Plaintiff-Appellant,v.William JONES, Tim Sexton, Tom Harney, Retha Bowlings,William Haynes, Charlie Jones, Herman C. Davis,Thomas May, Larry Sweat, Defendants-Appellees.
No. 88-5541.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs of the parties and the motion for appointment of counsel, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff's complaint and amended complaints alleged that the defendants, employees of the Tennessee Department of Corrections, discriminated against him on the basis of his race, retaliated against him for exercising his right to free speech and access to the courts, deprived him of his right to be free from cruel and unusual punishment, denied his right to a fair disciplinary hearing and conspired to deprive him of his rights.  The parties consented pursuant to 28 U.S.C. Sec. 636(c) to the magistrate entering a final decision.  Summary judgment was entered for defendant Norris.  The magistrate permitted the case to proceed to trial as to the remaining defendants.  A directed verdict was entered for the defendants and plaintiff appealed.


3
A directed verdict may be granted only when the evidence is viewed in the light most favorable to the party against whom it is made and it is clear that reasonable men could come to but one conclusion from the evidence.   Coffy v. Multi-County Narcotics Bureau, 600 F.2d 570, 579 (6th Cir.1979).  A review of the record indicates that the district court did not err in its decision granting a directed verdict in that plaintiff failed to prove the various elements to prevail on his claims as stated in Magistrate Murrian's memorandum opinion filed May 11, 1988.


4
It is ORDERED that the motion for counsel be denied and the judgment of the district court affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.